DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister (US 20150158178) in view of Vu et al (US20180222052).
	Regarding Claim 1, Burmeister teaches a system for spatially modeling a workspace in a human-robot collaborative application (see at least par. 0031-0032 and Fig. 1), the system comprising: 
	a robot controller (see at least safeguarding apparatus 18 having monitoring computer 30 which performs collision monitoring and actuates the robot accordingly in par. 0032) having a safety component (see at least safety mode in par. 0022-0023) and a non-safety component (see at least work mode in par. 0022-0023); 
	an object-monitoring system (see at least sensor system 20 in par. 0032 and fig. 1 ) configured to computationally generate a first potential occupancy envelope for a robot (see at least action range 60 of robot in par. 0040 and Fig. 1) and a second potential occupancy envelope for a human operator when performing a task in the workspace (see at least action range 58 of the person 12 in par. 0038 and Fig. 1), the first and second potential occupancy envelopes spatially encompassing movements performable by the robot and the human operator, respectively, during performance of the task (see at least action ranges determined for the robot and person encompassing all possible movements for the robot and person in par. 0038-0040); 
	a first set of stored instructions executable by the non-safety component of the controller for causing execution by the robot of a programmed task (see at least work mode of the robot in which the robot is controlled to perform its tasks at a highest possible speed in par. 0003); and 
	a second set of stored instructions executable by the safety component of the controller for stopping or slowing the robot (see at least switching the robot into safe mode in which a speed is reduced to avoid injury to the person in par. 0009), 
	wherein the object-monitoring system is configured to computationally detect a predetermined degree of proximity between the first and second potential occupancy envelopes and to thereupon cause the controller to put the robot in a safe state (see at least detecting that there is an intersection region between the action range of the person and robot and blocking movements of the robot arm towards the intersection region in par. 0047 overlapping action ranges is interpreted as the predetermined degree of proximity and blocking movements of the robot is interpreted as putting the robot in a safe state).
	Burmeister does not appear to discuss the different control modes being safety-rated, but Vu does teach the control device having a safety-rated component (see at least the SADM using a safety-rated stopping mechanism when needed in par. 0071 and using non-safety rated ) and non-safety-rated component (see at least RSDM using non-safety rated interface to produce data in par. 0059).	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Burmeister to incorporate the teachings of Vu wherein the controller of the robot has both safety rated and non-safety rated components. The motivation to incorporate the teachings of Vu would be to implement “a real-time safety-rated control scheme without requiring a real-time safety-rated interface beyond a safety-rated stopping mechanism” (see par. 0071-0072), which improves safety.
	
	Regarding Claim 2, Burmeister as modified by Vu teaches the system of claim 1 (see Claim 1 analysis). 
	Burmeister does not appear to teach the following, but Vu does teach wherein the predetermined degree of proximity corresponds to a protective separation distance (see at least protective separation distance in par. 0051).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Burmeister to incorporate the teachings of Vu wherein the robot is put in a safe state when protective separation distance threshold between the potential occupied space of the robot and person is violated. The motivation to incorporate the teachings of Vu would be to reduce the chances of a person being put in danger when they approach the robot too closely (see par. 0052) 
	Regarding Claim 3, Burmeister as modified by Vu teaches the system of claim 1 (see Claim 1 analysis). Burmeister does not appear to teach the following, but Vu teaches wherein the predetermined degree of proximity is computed dynamically by the object-monitoring system based on a current state of the robot and the human operator (see at least protective separation distance calculated based on robot and human worker position and movement, robot stopping distance, measurement uncertainty, system latency and system control frequency in par. 0051) .
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Burmeister to incorporate the teachings of Vu wherein the robot is put in a safe state when protective separation distance threshold based on the robot and human worker position and movement is violated. The motivation to incorporate the teachings of Vu would be to reduce the chances of a person being put in danger when they approach the robot too closely (see par. 0052) 

	Regarding Claim 4, Burmeister as modified by Vu teaches the system of claim 1 (see Claim 1 analysis). Burmeister further teaches further comprising a computer vision system for monitoring the robot and the human operator (see at least see at least monitoring computer 30 performing image evaluation for collision monitoring in par. 0032 and Figs. 1-2), the object-monitoring system being configured to reduce or enlarge a size of the first potential occupancy envelope in response to movement of the operator detected by the computer vision system (see at least the collision monitoring blocking movements 64 of the robot arm in the direction of the intersection region 62 in response to detecting that the person has moved into a leap position par. 0045-0047 and Fig 2 interpreted as reducing the potential occupancy envelope of the robot).
	Regarding Claim 5, Burmeister as modified by Vu teaches the system of claim 4 (see Claim 1 analysis). Burmeister as modified by Vu further teaches wherein the object-monitoring system is configured to issue commands 
	(ii) to the safety component of the controller to enforce robot operation at or below the reduced speed (see at least reducing admissible limit values for speed in par. 0044).
	Burmeister does not appear to teach the following, but Vu does teach:
	safety-rated component (see at least the SADM using a safety-rated stopping mechanism when needed in par. 0071 and using non-safety rated) and non-safety-rated component (see at least RSDM using non-safety rated interface to produce data in par. 0059) and issuing commands(i) to the non-safety component of the controller to slow the robot to operate at a reduced speed in accordance with a reduced-size potential occupancy envelope (see at modulating the robot’s maximum velocity proportionally to the minimum distance between the robot and any sensed object in par. 0065 and using a non-safety-rated communication protocol to communicate variable speed when intruding objects are relatively far from the robot in par. 0072, the interpretation is that as a as a sensed object to be avoided gets closer, the potential occupancy envelope of the robot shrinks and the maximum velocity is modulated to decrease) and 
	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Burmeister to incorporate the teachings of Vu wherein the controller of the robot has both safety rated and non-safety rated components, and when objects to be avoided are approaching but relatively far away, speed reductions are communicated to non-safety rated components. The motivation to incorporate the teachings of Vu would be to implement “a real-time safety-rated control scheme without requiring a real-time safety-rated interface beyond a safety-rated stopping mechanism” (see par. 0071-0072), which improves safety.
	Regarding Claim 7, Burmeister as modified by Vu teaches the system of claim 4 (see Claim 4 analysis). Burmeister further teaches wherein the safety component of the controller is configured to enforce the reduced or enlarged first potential occupancy envelope as a keep-in zone (see at least blocking movements 64 of the robot arm in the direction of the intersection region but allowing movements 66 without hindrance in par. 0047 interpreted as reducing the potential occupancy envelope only to the space occupied by movements 66 and enforcing the space occupied by movements 66 as a keep-in zone).
	Burmeister does not appear to discuss the different control modes being safety-rated, but Vu does teach safety-rated component (see at least the SADM using a safety-rated stopping mechanism when needed in par. 0071 and using non-safety rated)	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Burmeister to incorporate the teachings of Vu wherein the controller of the robot has both safety rated and non-safety rated components. The motivation to incorporate the teachings of Vu would be to implement “a real-time safety-rated control scheme without requiring a real-time safety-rated interface beyond a safety-rated stopping mechanism” (see par. 0071-0072), which improves safety.
	Regarding Claim 8, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 1 is configured to perform (see rejection of Claim 1 for rejection of the system).
	Regarding Claim 9, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 2 is configured to perform (see rejection of Claim 2 for rejection of the system).
	Regarding Claim 10, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 3 is configured to perform (see rejection of Claim 3 for rejection of the system).
	Regarding Claim 11, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 4 is configured to perform (see rejection of Claim 4 for rejection of the system).
	Regarding Claim 12, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 5 is configured to perform (see rejection of Claim 5 for rejection of the system).
	Regarding Claim 14, Burmeister as modified by Vu teaches a method of spatially modeling a workspace in a human-robot collaborative application including implementing each function the system of Claim 7 is configured to perform (see rejection of Claim 7s for rejection of the system).
Allowable Subject Matter
Claims 6, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art comes from Burmeister and Vu, but the references alone and in combination do not appear to teach issuing commands to the safety-rated component of the controller to enforce robot operation at or below the increased speed in combination with all of the other limitations in the claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakasu et al (US 201902174) discloses a system for spatially modeling a robot’s workspace including potential occupancy envelopes modeled around the robot and human worker in the workspace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664